               Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
SAM CARLISLE,                                     :
                                                  : Case No. ______________
                    Plaintiff,                    :
                                                  :
     v.                                           : COMPLAINT FOR VIOLATIONS OF
                                                  : THE FEDERAL SECURITIES LAWS
TREMONT MORTGAGE TRUST,                           :
MATTHEW P. JORDAN, WILLIAM A.                     :
LAMKIN, JOHN L. HARRINGTON,                       : JURY TRIAL DEMANDED
JOSEPH L. MOREA, and ADAM D.                      :
PORTNOY,                                          :
                                                  :
                    Defendants.                   :
                                                  :
                                                  :
                                                  :
                                                  :
     Plaintiff Sam Carlisle (“Plaintiff”), by and through hid undersigned counsel, for his complaint

against defendants, alleges upon personal knowledge with respect to himself, and upon information

and belief based upon, inter alia, the investigation of counsel as to all other allegations herein, as

follows:

                                   NATURE OF THE ACTION

         1.     Plaintiff brings this action against Tremont Mortgage Trust (“Tremont” or the

“Company”) and the members of Tremont’s Board of Trustees (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. By the action, Plaintiff seeks to enjoin the vote on a

proposed transaction, pursuant to which Tremont will merge with RMR Mortgage Trust (“RMRM”)

(the “Proposed Transaction”).1


1   Non-party RMRM is a statutory trust organized under Maryland law with its principal executive
             Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 2 of 13



       2.     On April 26, 2021, Tremont and RMRM jointly announced their entry into an

Agreement and Plan of Merger dated April 26, 2021 (the “Merger Agreement”). That agreement

provides Company stockholders will each receive 0.52 of one newly issued common share of RMRM

for each Tremont share they own (the “Merger Consideration”).2

       3.     On July 26, 2021, RMRM filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC.         The Proxy Statement, which recommends that Tremont

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material information

necessary and essential to that decision. The failure to adequately disclose such material information

violates Sections 14(a) and 20(a) of the Exchange Act because Tremont stockholders need such

information to make a fully informed decision whether to approve the Proposed Transaction.

       4.     It is imperative that the material information omitted from the Proxy Statement is

disclosed to the Company’s stockholders prior to the forthcoming stockholder vote so that they can

properly exercise their corporate suffrage rights.

       5.     For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin Defendants

from taking any steps to consummate the Proposed Transaction unless and until the material

information discussed below is disclosed to the Company’s stockholders or, in the event the Proposed

Transaction is consummated.

                                 JURISDICTION AND VENUE

       6.     This Court has jurisdiction over the claims asserted herein for violations of Sections




offices located at Two Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts
02458. M’s common stock trades on the Nasdaq Global Select Market under the ticker symbol
“RMRM.” Non-party TRA is a Maryland limited liability company that provides management
services to each of Tremont and RMRM.
2Following completion of the merger, former Tremont shareholders are expected to collectively own
approximately 30%, and RMRM’s shareholders are expected to own approximately 70% of the
combined company.

                                                     2
               Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 3 of 13



14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to Section

27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

        7.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an individual

with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants are

found or are inhabitants or transact business in this District. Moreover, Tremont’s common stock

trades on the Nasdaq Global Select Market, which is headquartered in this District, rendering venue

in this District appropriate.

                                           THE PARTIES

        9.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Tremont.

        10.     Defendant Tremont is a Maryland real estate investment trust (“REIT”), with its

principal executive offices located at Two Newton Place, 255 Washington Street, Suite 300, Newton,

Massachusetts 02458. Tremont’s shares trade on the Nasdaq Global Select Market under the ticker

symbol “TRMT.”

        11.     Defendant Matthew P. Jordan (“Jordan”) has been a Managing Trustee of the

Company since 2021. Defendant Jordan also serves on the board of RMRM and as Executive Vice

President, Chief Financial Officer (“CFO”) and Treasurer of The RMR Group Inc. (“RMR Inc.”) and

The RMR Group LLC (“RMR LLC”). Defendant Jordan has been a director and the President and

Chief Executive Officer (“CEO”) of TRA since January 2021.

        12.     Defendant William A. Lamkin (“Lamkin”) has been an Independent Trustee of the

Company since 2020. Defendant Lamkin also serves on the boards of two RMRM managed public


                                                   3
             Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 4 of 13



companies.

       13.    Defendant John L. Harrington (“Harrington”) has been an Independent Trustee of the

Company since 2017. Defendant Harrington also serves on the board of RMRM and three additional

RMR managed public companies.

       14.    Defendant Joseph L. Morea (“Morea”) has been an Independent Trustee of the

Company since 2017. Defendant Morea also serves on the boards of two RMRM managed public

companies.

       15.    Defendant Adam D. Portnoy (“Portnoy”) has been a Managing Trustee of the

Company since 2017. Defendant Portnoy also serves on the board of RMRM, has been President and

CEO of RMR Inc. since shortly after its formation in 2015, President and CEO of RMR LLC since

2005, and was a director of RMR LLC from 2006 until June 5, 2015. Defendant Portnoy has also

been a director of TRA since March 2016, and served as its President and CEO from March 2016

through December 2017.

       16.    Defendants identified in paragraphs 11-15 are referred to herein as the “Board” or the

“Individual Defendants.”

                               SUBSTANTIVE ALLEGATIONS

The Proposed Transaction

       17.    On April 26, 2021, Tremont and RMRM jointly announced in relevant part:

       NEWTON, Mass.--RMR Mortgage Trust (Nasdaq: RMRM) and Tremont Mortgage
       Trust (Nasdaq: TRMT) today announced that they have entered into a definitive
       merger agreement pursuant to which TRMT will merge with and into RMRM, with
       RMRM continuing as the surviving company. The merger is expected to create a more
       diversified commercial mortgage real estate investment trust, or REIT, focused on
       middle market transitional bridge loans with assets expected to approach $1 billion
       when fully invested. The merger is expected to be accretive to distributable earnings
       in 2022 with the potential to realize annual expense savings of $1.4 million to $1.6
       million, or $0.10 to $0.11 per common share, due to the elimination of certain
       duplicative public company costs.

       Tom Lorenzini, President of RMRM and TRMT, made the following statement:

                                                4
       Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 5 of 13




“We are excited to announce this merger of two highly complementary businesses that
will create a larger, more diversified commercial mortgage REIT. This combination
greatly enhances our financial strength and provides attractive benefits to the
shareholders of both companies. We believe that with increased scale and an expanded
capital base the combined company will be much better positioned to access capital
markets, increase operating efficiency, and deliver more attractive risk-adjusted
returns for our shareholders.”

Certain Expected Strategic Transaction Benefits

   •   Enhanced scale with fully invested assets expected to approach $1 billion
   •   Accretive to the distributable earnings of both RMRM and TRMT
   •   Expanded capital base, float and shareholder liquidity
   •   Improved access to capital markets with the potential of a reduced cost of
       capital
   •   Increased portfolio diversification among investments and asset class exposure
   •   Greater market visibility to drive increased transaction volume
   •   Seamless integration, as existing senior management team remains in place
Under the terms of the merger agreement, each TRMT common share will be
converted into 0.520 of one newly issued RMRM common share. Based on the closing
prices of RMRM’s and TRMT’s common shares on Friday, April 23, 2021, the implied
offer price is approximately $6.55 per TRMT common share, which represents a
premium of 6% and 9% to the closing price and the volume weighted average price,
respectively, for the 30 trading days ending on April 23, 2021. Upon the closing of
the merger, RMRM shareholders are expected to own approximately 70% of the
combined company’s outstanding common shares, while TRMT shareholders are
expected to own approximately 30% of the combined company’s outstanding common
shares.

Based on the closing price of RMRM’s common shares on April 23, 2021, the equity
market capitalization of the combined company would be approximately $180 million.
Tremont Realty Advisors LLC, the manager of RMRM and TRMT, or the Manager,
will continue to manage the combined company and has waived any termination fee
that would otherwise be payable by TRMT as a result of the merger.

On a pro forma basis as of today, the combined company will have a loan portfolio
consisting of the following characteristics:

   •   22 first mortgage loans with aggregate loan commitments of $519 million;
   •   Average funded loan size of $21 million;
   •   Weighted average maximum maturity, which assumes all borrower extension
       options have been exercised, of 3.2 years; and
   •   Weighted average interest rate of LIBOR plus 3.91% and a weighted average
       loan-to-value of 66%.



                                         5
              Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 6 of 13



       The merger and other transactions contemplated by the merger agreement and the
       terms thereof were evaluated, negotiated and recommended, as applicable to each of
       RMRM’s and TRMT’s board of trustees by special committees of each of RMRM’s
       and TRMT’s board of trustees, respectively, each comprised solely of RMRM’s and
       TRMT’s disinterested, independent trustees, respectively, and were separately
       unanimously approved and adopted by RMRM’s and TRMT’s independent trustees
       and by RMRM’s and TRMT’s board of trustees, with independent trustees
       unanimously approving the merger and other transactions contemplated by the merger
       agreement.

       The merger is expected to close during the third quarter of 2021, subject to the requisite
       approvals by RMRM and TRMT shareholders and other customary closing conditions.
       RMRM’s greater than 5% shareholder has agreed to vote in favor of the issuance of
       common shares in the merger at RMRM’s special meeting of shareholders. TRMT’s
       greater than 5% shareholder has agreed to vote in favor of the merger and other
       transactions contemplated by the merger agreement at TRMT’s special meeting of
       shareholders.

       UBS Investment Bank is acting as exclusive financial adviser to the RMRM special
       committee and Skadden, Arps, Slate, Meagher & Flom LLP is acting as legal advisor
       to RMRM (acting through the special committee). Citigroup Global Markets Inc. is
       acting as exclusive financial adviser to the TRMT special committee and Sullivan &
       Worcester LLP is acting as legal adviser to TRMT (acting through the special
       committee).

The Proxy Statement Contains Material Misstatements and Omissions

       18.     The defendants filed a materially incomplete and misleading Proxy Statement with the

SEC which they disseminated to Tremont’s stockholders. The Proxy Statement misrepresents or

omits material information necessary for the Company’s stockholders to make an informed decision

as to how to vote with respect to the Proposed Transaction.

       19.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

regarding: (a) the Company’s, RMRM’s and the pro forma company’s financial projections relied

upon by the special committee of the Board’s (“Special Committee”) financial advisor, Citigroup

Global Markets, Inc. (“Citi”) in connection with its fairness opinion; (b) the data and inputs

underlying the financial valuation analyses performed by Citi; and (c) the background of the Proposed



                                                   6
              Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 7 of 13



Transaction. Accordingly, Tremont stockholders are being asked to vote in favor of the Proposed

Transaction without all material information at their disposal.

Material Omissions Concerning Tremont’s, RMRM’s, and the Pro Forma Company’s Financial
Projections

       20.     The Proxy Statement fails to disclose material information concerning the financial

projections for Tremont, RMRM and the pro forma company relied upon by Citi for its financial

analyses, including: (a) the dividends that each of Tremont and RMRM were forecasted to pay during

the calendar years ending December 3, 2021 through December 31, 2025; and (b) the projected

dividends for the combined company, to the extent utilized in Citi’s dividend discount analyses of the

combined company. The Proxy Statement also fails to disclose the cost savings, strategic implications

and financial and operational benefits that Tremont, RMRM and TRA management expect to result

from the Proposed Transaction, including the assumptions underlying the expected synergies.

Despite numerous references therein to numerous sets of financial forecasts, the Proxy Statement fails

to disclose: (a) the initial forecasts for Tremont and RMRM that TRA revised, as well as the

subsequently revised forecasts that TRA provided to Tremont and RMRM on March 11 and March

12, respectively; (b) the updated five-year forecasts and loan balances that TRA provided to Tremont

and RMRM on March 16, 2021; (c) the five-year financial projections for both Tremont and RMRM

that Company management and the Special Committee reviewed on March 22, 2021; (d) the

assumptions underlying each set of revised forecasts; and (e) when the forecasts were finalized and

provided to Citi for use in connection with its fairness opinion.

       21.     The omission of this information renders the statements in the “Certain Prospective

Financial Information of TRMT,” “Certain Prospective Financial Information of RMRM,” and

“Opinion of Financial Advisor to the TRMT Special Committee” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.



                                                   7
              Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 8 of 13



Material Omissions Concerning Citi’s Financial Analyses

       22.     The Proxy Statement describes Citi’s fairness opinion and the various valuation

analyses performed in support of its opinion. However, the description of Citi’s fairness opinion and

analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Tremont’s public stockholders are unable to fully understand these

analyses and, thus, are unable to determine what weight, if any, to place on Citi’s fairness opinion in

determining whether to vote in favor of the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to Tremont’s stockholders.

As a result, there can be no doubt that the Proxy Statement fails to disclose material information

concerning Citi’s financial analyses.

       23.     With respect to Citi’s Dividend Discount Analyses of Tremont, the Proxy Statement

fails to disclose: (a) the dividends that Tremont was forecasted to pay during the calendar years ending

December 31, 2021 through December 31, 2025; (b) Tremont’s calendar year 2025 estimated book

value of equity used to derive the terminal value; (c) the terminal values for the Company; and (d) the

inputs and assumptions underlying the discount rates ranging from 22.2% to 30.0%.

       24.     With respect to Citi’s Dividend Discount Analyses of RMRM, the Proxy Statement

fails to disclose: (a) the dividends that RMRM was forecasted to pay during the calendar years ending

December 31, 2021 through December 31, 2025; (b) RMRM’s calendar year 2025 estimated book

value of equity used to derive the terminal value; (c) the terminal values for RMRM; and (d) the

inputs and assumptions underlying the discount rates ranging from 17.7% to 25.4%.

       25.     With respect to Citi’s Selected Public Companies Analyses and Selected Precedent

Transactions Analysis, the Proxy Statement fails to disclose the individual multiples and financial

metrics for each of the companies and transactions observed, respectively.




                                                   8
              Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 9 of 13



       26.     With respect to Citi’s analysis of the illustrative potential pro forma financial effect of

the merger on Tremont, the Proxy Statement fails to disclose quantification of (a) the potential cost

savings anticipated by the managements of Tremont, RMRM and TRA to result from the Proposed

Transaction; (b) the accretion to Tremont’s calendar year 2022 estimated distributable earnings per

share; and (c) the dilution to Tremont’s book value per share (“BVPS”) as of December 31, 2020.

       27.     With respect to Citi’s illustrative theoretical value uplift analyses, the Proxy Statement

fails to disclose: (a) the potential dividends that the pro forma company is expected to generate,

utilized in the dividend discount analysis of the combined company; (b) the inputs and assumptions

underlying the discount rates ranging from 17.7% to 25.4%; (c) the potential cost savings anticipated

by the managements of Tremont, RMRM and TRA to result from the Proposed Transaction utilized

in the analysis; and (d) BVPS as of December 31, 2020 of the combined company.

       28.     The omission of this information renders the statements in the “Opinion of Financial

Advisor to the TRMT Special Committee,” “Certain Prospective Financial Information of TRMT,”

and “Certain Prospective Financial Information of RMRM” sections of the Proxy Statement false

and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       29.     The Proxy Statement fails to disclose material information concerning the background

leading to the Proposed Transaction.

       30.     The Proxy Statement sets forth that:

       On May 11, 2021, TRMT management received and forwarded to the TRMT board of
       trustees a letter from an unaffiliated third party inquiring about a potential transaction
       involving that party and TRMT. On May 17, 2021, a joint meeting of the TRMT
       special committee and TRMT board of trustees, with TRMT management, Citi,
       Sullivan and Saul Ewing participating, was held via teleconference to review and
       consider the letter. At the conclusion of that meeting, it was the consensus of the
       TRMT special committee and the TRMT board of trustees, separately, that the TRMT
       board of trustees would not engage with the third party at that time. Following that
       meeting, at the direction of the TRMT board of trustees, TRMT management sent a


                                                   9
                Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 10 of 13



          written response to the third party letter which stated that the TRMT board of trustees
          determined not to engage with that party at that time.

Id. at 105. The Proxy Statement, however, fails to disclose: (a) whether the third party included terms

for a potential transaction and if so, the terms proposed; and (b) whether the third party has contacted

the Company regarding a potential transaction since the Board determined not to engage with the

third party.

          31.    The omission of this information renders the statements in the “Background of the

Merger and the Other Transactions” section of the Proxy Statement false and/or materially misleading

in contravention of the Exchange Act

          32.    The Individual Defendants were aware of their duty to disclose the above-referenced

omitted information and acted negligently (if not deliberately) in failing to include this information

in the Proxy Statement. Absent disclosure of the foregoing material information prior to the

stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of Tremont will

be unable to make a sufficiently informed voting decision in connection with the Proposed

Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.

                                         CLAIMS FOR RELIEF

                                                  COUNT I

                Claims Against All Defendants for Violations of Section 14(a) of the
                     Exchange Act and Rule 14a-9 Promulgated Thereunder

          33.    Plaintiff repeats all previous allegations as if set forth in full.

          34.    During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the statements,

in light of the circumstances under which they were made, not misleading in violation of Section

14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.


                                                      10
             Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 11 of 13



       35.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented and/or

omitted material facts, including material information about the Company’s, RMRM’s and the pro

forma company’s financial projections, the data and inputs underlying the financial valuation analyses

performed by Citi, and the background of the Proposed Transaction. The defendants were at least

negligent in filing the Proxy Statement with these materially false and misleading statements.

       36.     The omissions and false and misleading statements in the Proxy Statement are material

in that a reasonable stockholder would consider them important in deciding how to vote on the

Proposed Transaction.

       37.     By reason of the foregoing, the defendants have violated Section 14(a) of the Exchange

Act and SEC Rule 14a-9(a) promulgated thereunder.

       38.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief

is appropriate to ensure defendants’ misconduct is corrected.

                                               COUNT II

                    Claims Against the Individual Defendants for Violations
                             of Section 20(a) of the Exchange Act

       39.     Plaintiff repeats all previous allegations as if set forth in full.

       40.     The Individual Defendants acted as controlling persons of Tremont within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

directors of Tremont, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement filed with the SEC, they

had the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various statements

                                                    11
              Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 12 of 13



which Plaintiff contends are false and misleading.

       41.     Each of the Individual Defendants was provided with or had unlimited access to copies

of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the statements

or cause the statements to be corrected.

       42.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations as

alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       43.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions the Company directors had input into.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of

the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control over

and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-9,

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, Tremont stockholders will be irreparably harmed.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including


                                                   12
              Case 1:21-cv-07428 Document 1 Filed 09/03/21 Page 13 of 13



injunctive relief, in his favor on behalf of Tremont, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in concert

with them from proceeding with, consummating, or closing the Proposed Transaction and any vote

on the Proposed Transaction, unless and until defendants disclose and disseminate the material

information identified above to Tremont stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                            JURY DEMAND

       Plaintiff demands a trial by jury.

 Dated: September 3, 2021                              WEISSLAW LLP


                                                  By
                                                       Richard A. Acocelli
                                                       1500 Broadway, 16th Floor
                                                       New York, New York 10036
 OF COUNSEL:                                           Tel: (212) 682-3025
                                                       Fax: (212) 682-3010
 LONG LAW, LLC                                         Email: racocelli@weisslawllp.com
 Brian D. Long                                         Attorneys for Plaintiff
 3828 Kennett Pike, Suite 208
 Wilmington, DE 19807
 Tel.: (302) 729-9100
 bdlong@longlawde.com




                                                  13
